Citation Nr: 0502527	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  02-13 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for chronic fatigue, to 
include due to undiagnosed illness.

2.  Entitlement to service connection for hair loss, to 
include due to undiagnosed illness,

3.  Entitlement to service connection for night sweats, to 
include due to undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include due to undiagnosed illness.

5.  Entitlement to service connection for a right knee 
disability, a migraine headache disability, a chronic 
bronchitis disability, and for left leg vein disability.



6.  Entitlement to increased ratings for a left knee 
disability, for lumbosacral strain, and for abnormal 
menstrual problems.

7.  Entitlement to special monthly compensation based on 
housebound status or need for aid and attendance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from October 1988 to 
February 1989, and from December 1990 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office in Louisville, 
Kentucky.  Currently the veteran's claims are under the 
jurisdiction of the VA Regional Office (RO) in Reno, Nevada.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that she has hair loss, fatigue, night 
sweats, and headaches due to her service in the Persian Gulf.  
The veteran's discharge certificate confirms that she had 
Southwest Asia service during the relevant time period.  The 
Board notes that the veteran underwent a Persian Gulf 
registry examination in December 1993.  At that time the 
veteran reported night sweats and headaches.  At that time no 
diagnoses regarding the veteran's claimed disabilities were 
made.  Medical evidence since that time has reflected 
complaints of hair loss, fatigue, night sweats and headaches.  
Currently, there is no examination report that specifically 
examines the veteran for her claimed disabilities and 
indicates whether they are due to a diagnosed illness, or 
not.  

The veteran testified before the undersigned Veterans Law 
Judge in January 2004.  In September 2004, the Board received 
a copy of an August 2004 rating action that granted the 
veteran a 100 percent rating for post-traumatic stress 
disorder.  This rating action referred to VA medical evidence 
which had been considered by the RO, but which is not 
contained in the veteran's claims files at the Board.  The 
veteran's claims must be returned to the RO for inclusion of 
this evidence in the claims folder.

By rating action dated July 30, 2002, the RO denied the 
veteran's claims for entitlement to service connection for a 
right knee disability, a chronic bronchitis disability, for 
migraine headaches, and for a left leg vein disability.  This 
rating action also denied the veteran's claims for 
entitlement to increased ratings for a left knee disability, 
for lumbosacral strain, and for abnormal menstrual problems, 
and denied the veteran's claim for entitlement to special 
monthly compensation based on housebound status or need for 
aid and attendance.  In a letter dated August 15, 2002, the 
RO informed the veteran of these denials.  Later in August 
2002, the RO received a letter from the veteran.  The veteran 
stated that he wished to file a notice of disagreement in 
response to the RO's August 15, 2002 letter which denied him, 
or left him the same for everything.  The veteran has not 
been issued a statement of the case with respect to these 
claims.  Since there has been an initial RO adjudication of 
these claims and a notice of disagreement as to their denial, 
the claimant is entitled to a statement of the case, and the 
current lack of a statement of the case is a procedural 
defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.200 (2003); see also Manlincon v. West, 12 
Vet. App. 238 (1999).

In light of the foregoing, this case is hereby REMANDED to 
the RO for the following actions:


1.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or examined 
her recently for her claimed hair loss, 
fatigue, night sweats and headache 
disorders.  After obtaining any necessary 
authorization, the RO should request copies 
of the records of such identified treatment 
or examinations which are not currently of 
record.  All records obtained should be 
associated with the veteran's claims file.

2.  The RO should contact the appropriate 
VA medical centers and request copies of 
all of the veteran's treatment records, 
both inpatient and outpatient, dated from 
December 2003, to specifically include VA 
medical reports referenced in an August 
2004 rating action, not already of record.

3.  Following completion of the above 
development, the veteran should be afforded 
a VA general medical examination conforming 
to the criteria for conducting Persian Gulf 
War examinations contained in the April 28, 
1998 Under Secretary for Health's 
Information Letter (IL 10-98-010).  The 
claims file, a copy of this REMAND, and a 
copy of the April 28, 1998 information 
letter containing the Guidelines for 
Persian Gulf War disability examinations 
must be made available to the examiner.  
The purpose of this examination, and any 
other necessary examinations, is to 
identify all signs or symptoms that the 
veteran claims to experience on a chronic 
basis as a result of her service in the 
Persian Gulf War, with particular emphasis 
on hair loss, fatigue, night sweats and 
headaches.  A complete history, including 
the time of initial onset as well as the 
frequency, duration and severity of 
manifestations should be elicited from the 
veteran.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  All indicated tests should be 
conducted.  The examiner is requested to 
specify whether the veteran has hair loss, 
fatigue, night sweats and headaches due to 
a diagnosed illness, and provide supporting 
evidence for any such diagnoses, or whether 
she has symptoms of hair loss, fatigue, 
night sweats and headaches due to an 
undiagnosed illness.  An examination by a 
VA specialist should be obtained if any 
findings are not related to a known 
clinical diagnosis.

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the VA examination complies fully with the 
above instructions, and if not, the RO 
should take corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998). 

5.  Upon completion of the above requested 
development, and any other necessary 
development, the RO should reconsider the 
veteran's undiagnosed illness claims, with 
consideration of all applicable laws and 
regulations, to include 38 C.F.R. § 3.317, 
as appropriate.  If the evidence 
demonstrates a disability based on a 
diagnosed illness, the RO should consider 
the claim for service connection on a 
direct basis.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction or if a timely notice of 
disagreement is received with respect to 
any other matter, the veteran and her 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded the 
appropriate opportunity to respond.  The 
supplemental statement of the case must 
consider all the evidence submitted since 
the April 2003 supplemental statement of 
the case.

6.  The RO must also provide the veteran a 
statement of the case as to the claims 
denied by the RO in the July 30, 2002 
rating action (but not including the claim 
for an increased rating for post-traumatic 
stress disorder).  The veteran should be 
informed that she must file a timely and 
adequate substantive appeal in order to 
perfect an appeal of these issues to the 
Board.  See 38 C.F.R. §§ 20.200, 20.202, 
and 20.302(b).  If a timely substantive 
appeal is not filed, the claims should not 
be certified to the Board.  If a 
substantive appeal is filed with respect to 
any of these claims, subject to current 
appellate procedures, those claims should 
be returned to the Board for further 
appellate consideration, if appropriate. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any ultimate outcome warranted.  The veteran 
need take no action until she is otherwise notified by the 
RO.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




